Exhibit 10.6

GRANT AGREEMENT FOR

RESTRICTED STOCK UNITS UNDER THE

MATTEL, INC. AMENDED AND RESTATED

2010 EQUITY AND LONG-TERM COMPENSATION PLAN

This is a Grant Agreement (this “Grant Agreement”) between Mattel, Inc.
(“Mattel”) and the individual (the “Holder”) named in the Notice of Grant –
Restricted Stock Units (the “Notice”). The Notice accompanying this Grant
Agreement is deemed a part of this Grant Agreement.

Recitals

Mattel has adopted the Amended and Restated 2010 Equity and Long-Term
Compensation Plan, as may be amended from time to time (the “Plan”), for the
granting to selected employees of awards based upon shares of Common Stock of
Mattel. Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Plan.

Restricted Stock Units

1.    Grant. Effective as of the grant date specified in the Notice (the “Grant
Date”), Mattel grants to the Holder the number of restricted stock units based
on shares of Common Stock set forth in the Notice (the “Units”), subject to
adjustment, forfeiture and the other terms and conditions set forth in the
Notice and this Grant Agreement.

2.    Normal Vesting. Except as otherwise provided in Section 3, the Units shall
vest in the time and manner set forth in the Notice.

3.    Consequences of the Holder’s Severance. The consequences of the Holder’s
Severance shall be as follows, subject to Section 4 below:

(a) in the case of the Holder’s Severance for Cause, the Units that have not yet
vested shall be forfeited as of the date of the Severance;

(b) in the case of the Holder’s Severance that occurs at least six (6) months
after the Grant Date as a result of Involuntary Retirement, death or Disability,
the Units that have not yet vested shall vest as of the date of the Severance;

(c) in the case of the Holder’s Severance by the Company without Cause within
the 24-month period following a Change in Control, the Units that have not yet
vested shall vest as of the date of the Severance; and

(d) in the case of the Holder’s Severance in all other circumstances, the Units
that have not yet vested shall be forfeited as of the date of the Severance.

4.    Termination, Rescission and Recapture. The Holder specifically
acknowledges that the Units and any Common Stock or cash delivered in settlement
thereof are subject to the provisions of Section 19 of the Plan, entitled
“Termination, Rescission and Recapture,” which can cause the forfeiture of the
Units and/or the recapture of any Common Stock and/or cash



--------------------------------------------------------------------------------

delivered in settlement thereof and/or the proceeds of the sale of any such
Common Stock. Except as provided in the next sentence, as a condition of the
vesting and settlement of the Units, the Holder will be required to certify that
he or she is in compliance with the terms and conditions of the Plan (including
the conditions set forth in Section 19 of the Plan) and, if a Severance has
occurred, to state the name and address of his or her then-current employer or
any entity for which the Holder performs business services and his or her title,
and shall identify any organization or business in which the Holder owns a
greater-than-five-percent equity interest. Section 19 of the Plan is
inapplicable, and accordingly such certification shall not be required, after a
Severance of the Holder that occurs within the 24-month period after a Change in
Control.

5.    Consequences of Vesting. Upon the vesting of a Unit, Mattel shall settle
each Unit by delivering to the Holder on or within five (5) business days
following the vesting date of such Unit one share of Common Stock or a cash
payment equal to the Fair Market Value of a share of Common Stock as of the date
of such vesting (the “Settlement Date”) for each Unit that so vested, as Mattel
may in its sole discretion determine (and Mattel may settle some Units in Common
Stock and some in cash), subject to Section 7 below. In the case of Units
settled by delivery of Common Stock, Mattel shall (a) issue or cause to be
delivered to the Holder one or more stock certificates representing such shares,
or (b) cause a book entry for such shares to be made in the name of the Holder.

6.    Code Section 409A. Mattel believes that the Units do not constitute
“deferred compensation” within the meaning of Section 409A of the Code. If
Mattel determines after the Grant Date that an amendment to this Grant Agreement
is necessary or advisable to ensure that the Units will not be subject to
Section 409A, or alternatively to ensure that they comply with Section 409A, it
may make such amendment, effective as of the Grant Date or at any later date,
without the consent of the Holder.

7.    Tax Withholding. The Company shall withhold from the cash and/or Common
Stock deliverable in settlement of the Units, an amount necessary to satisfy the
income taxes, social taxes, payroll taxes and other taxes required to be
withheld in connection with such vesting and settlement. If such payment is in
the form of shares of Common Stock deliverable on the Settlement Date, the Fair
Market Value of such shares on the Settlement Date shall not exceed the sums
necessary to pay the tax withholding based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income, rounded up to the nearest whole
number of shares (unless higher withholding is permissible without adverse
accounting consequences to Mattel). If any such taxes are required to be
withheld at a date earlier than the Settlement Date, then notwithstanding any
other provision of this Grant Agreement, the Company may (a) satisfy such
obligation by causing the forfeiture of a number of Units having a Fair Market
Value on such earlier date equal to the amount necessary to satisfy the minimum
required amount of such withholding (unless higher withholding is permissible
without adverse accounting consequences to Mattel), or (b) make such other
arrangements with the Holder for such withholding as may be satisfactory to the
Company in its sole discretion. The Company may, in its discretion, withhold any
amount necessary to pay the applicable taxes from the Holder’s regular
salary/wages or any other amounts payable to the Holder, with no withholding of
shares of Common Stock, or may require the Holder to submit payment equivalent
to the minimum taxes required to be withheld

 

2



--------------------------------------------------------------------------------

(unless higher withholding is permissible without adverse accounting
consequences to Mattel) by means of certified check, cashier’s check or wire
transfer.

Further, if the Holder becomes subject to taxation in more than one country
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, the Holder acknowledges that the Company may be required
to withhold or account for taxes in more than one country. In the event the
withholding requirements for the applicable taxes are not satisfied, no shares
of Common Stock will be issued to the Holder (or the Holder’s estate) upon
vesting of the Units unless and until satisfactory arrangements (as determined
by Mattel in its sole discretion) have been made by the Holder with respect to
the payment of any such applicable taxes. By accepting the Units, the Holder
expressly consents to the methods of withholding as provided hereunder. All
other taxes related to the Units and any shares of Common Stock delivered in
settlement thereof shall be the sole responsibility of the Holder.

8.    Compliance with Law.

(a) No shares of Common Stock shall be issued and delivered pursuant to a vested
Unit unless and until all applicable registration requirements of the Securities
Act of 1933, as amended, all applicable listing requirements of any national
securities exchange on which the Common Stock is then listed, and all other
requirements of law or of any regulatory bodies having jurisdiction over such
issuance and delivery, shall have been complied with and are in full force. In
particular, the Committee may require certain investment (or other)
representations and undertakings in connection with the issuance of securities
in connection with the Plan in order to comply with applicable law.

(b) If any provision of this Grant Agreement is determined to be unenforceable
or invalid under any applicable law, such provision will be applied to the
maximum extent permitted by applicable law, and shall automatically be deemed
amended in a manner consistent with its objectives to the extent necessary to
conform to any limitations required under applicable law. Furthermore, if any
provision of this Grant Agreement is determined to be illegal under any
applicable law, such provision shall be null and void to the extent necessary to
comply with applicable law, but the other provisions of this Grant Agreement
shall remain in full force and effect.

(c) If the Holder is a resident of or employed in a country other than the
United States, the Holder agrees, as a condition to the grant of the Units, to
repatriate all payments attributable to the shares of Common Stock and/or cash
acquired under the Plan (including, but not limited to, dividends and any
proceeds derived from the sale of the shares of Common Stock acquired pursuant
to this Units) in accordance with local foreign exchange rules and regulations
in the Holder’s country of residence (and country of employment, if different).
In addition, the Holder agrees to take any and all actions, and consents to any
and all actions taken by Mattel, as may be required to allow Mattel to comply
with local laws, rules and regulations in the Holder’s country of residence (and
country of employment, if different). Finally, the Holder agrees to take any and
all actions that may be required to comply with the Holder’s personal legal and
tax obligations under local laws, rules and regulations in the Holder’s country
of residence (and country of employment, if different).

 

3



--------------------------------------------------------------------------------

(d) If the Holder is a resident of or employed in a country that is a member of
the European Union, the grant of the Units and this Grant Agreement are intended
to comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent that a court or tribunal of competent jurisdiction
determines that any provision of the Units is invalid or unenforceable, in whole
or in part, under the Age Discrimination Rules, Mattel, in its sole discretion,
shall have the power and authority to revise or strike such provision to the
minimum extent necessary to render it valid and enforceable to the full extent
permitted under local law.

(e) Upon the issuance of shares of Common Stock in settlement of vested Units,
Mattel may require the Holder to sell such shares at any time to the extent the
Holder’s continued holding of such shares is prohibited under applicable law or
is administratively burdensome (in which case, this Grant Agreement shall
provide Mattel with the authority to issue sales instructions in relation to
such shares of Common Stock on the Holder’s behalf).

9.    Assignability. The Units shall not be transferable by the Holder, other
than upon the death of the Holder in accordance with such beneficiary
designation procedures or other procedures as Mattel may prescribe from time to
time.

10.    Certain Corporate Transactions. In the event of certain corporate
transactions, the Units shall be subject to adjustment as provided in Section 17
of the Plan. In the event of a Change in Control, these Units shall be subject
to the provisions of Section 18 of the Plan.

11.    No Additional Rights.

(a) Neither the granting of the Units nor their vesting or settlement shall
(i) affect or restrict in any way the power of Mattel to take any and all
actions otherwise permitted under applicable law, (ii) confer upon the Holder
the right to continue in the employment of or performing services for the
Company, or (iii) interfere in any way with the right of the Company to
terminate the services of the Holder at any time, with or without Cause.

(b) The Holder acknowledges that (i) this is a one-time grant, (ii) the making
of this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, (iii) the Plan and the
benefits the Holder may derive from participation in the Plan are not part of
the employment conditions and/or benefits provided by the Company, (iv) any
modifications or amendments of the Plan by Mattel, or a termination of the Plan
by Mattel, shall not constitute a change or impairment of the terms and
conditions of the Holder’s employment with the Company, and (v) this grant does
not in any way entitle the Holder to future grants under the Plan, if any, and
Mattel retains sole and absolute discretion as to whether to make any additional
grants to the Holder in the future and, if so, the quantity, terms, conditions
and provisions of any such grants.

(c) Without limiting the generality of subsections (a) and (b) immediately above
and subject to Section 3 above, if there is a Severance of the Holder, the
Holder shall not be entitled to any compensation for any loss of any right or
benefit or prospective right or benefit relating to the Units or under the Plan
which he or she might otherwise have enjoyed, whether

 

4



--------------------------------------------------------------------------------

such compensation is claimed by way of damages for wrongful dismissal or other
breach of contract or by way of compensation for loss of office or otherwise.

(d) The Holder’s participation in the Plan is voluntary. The value of the Units
and any other awards granted under the Plan is an extraordinary item of
compensation outside the scope of the Holder’s employment (and the Holder’s
employment contract, if any). Any grant under the Plan, including the grant of
the Units, is not part of the Holder’s normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension, or retirement benefits or
similar payments.

12.    Rights as a Stockholder. The Holder shall not have any rights as a
stockholder with respect to any shares represented by the Units unless and until
shares of Common Stock have been issued in settlement thereof.

13.    Data Privacy Consent.

(a) The Company hereby notifies the Holder of the following in relation to the
Holder’s personal data and the collection, processing and transfer of such data
in relation to the grant of the Units and the Holder’s participation in the
Plan, pursuant to applicable personal data protection laws. The collection,
processing and transfer of the Holder’s personal data is necessary for Mattel’s
administration of the Plan and the Holder’s participation in the Plan, and the
Holder’s denial and/or objection to the collection, processing and transfer of
personal data may affect the Holder’s ability to participate in the Plan. As
such, the Holder voluntarily acknowledges, consents and agrees (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein.

(b) The Company holds certain personal information about the Holder, including
(but not limited to) the Holder’s name, home address and telephone number, date
of birth, social security number or other employee identification number,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company, details of all Units or any other entitlement to shares of
Common Stock awarded, canceled, purchased, vested, unvested or outstanding in
the Holder’s favor, for the purpose of managing and administering the Plan
(“Data”). The Data may be provided by the Holder or collected, where lawful,
from third parties, and the Company will process the Data for the exclusive
purpose of implementing, administering and managing the Holder’s participation
in the Plan. The data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which the Data is collected and with confidentiality and
security provisions as set forth by applicable laws and regulations in the
Holder’s country of residence. Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. The Data will be accessible
within the Company’s organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Plan and for
the Holder’s participation in the Plan.

(c) The Company will transfer Data as necessary for the purpose of
implementation, administration and management of the Holder’s participation in
the Plan, and the Company may further transfer Data to any third parties
assisting Mattel in the

 

5



--------------------------------------------------------------------------------

implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, the United States or elsewhere
throughout the world. The Holder hereby authorizes (where required under
applicable law) the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Holder’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of Common Stock on the Holder’s behalf
to a broker or other third party with whom the Holder may elect to deposit any
shares of Common Stock acquired pursuant to the Plan.

(d) The Holder may, at any time, exercise the Holder’s rights provided under
applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Holder’s participation in the Plan. The Holder may
seek to exercise these rights by contacting the Holder’s local HR manager.

14.    Compliance with Plan. The Units and this Grant Agreement are subject to,
and Mattel and the Holder agree to be bound by, all of the terms and conditions
of the Plan, as it shall be amended from time to time, and the rules,
regulations and interpretations relating to the Plan as may be adopted by the
Committee, all of which are incorporated herein by reference. No amendment to
the Plan or this Grant Agreement shall adversely affect the Units without the
consent of the Holder. In the case of a conflict between the terms of the Plan
and this Grant Agreement, the terms of the Plan shall govern and this Grant
Agreement shall be deemed to be modified accordingly.

15.    Governing Law. The interpretation, performance and enforcement of this
Grant Agreement shall be governed by the laws of the State of Delaware without
regard to principles of conflicts of laws. The Holder may only exercise his or
her rights in respect of the Plan, the Grant Agreement and these Units to the
extent that it would be lawful to do so, and Mattel would not, in connection
with this Grant Agreement, be in breach of the laws of any jurisdiction to which
the Holder may be subject. The Holder shall be solely responsible to seek advice
as to the laws of any jurisdiction to which he or she may be subject, and a
participation by a Holder in the Plan shall be on the basis of a warranty by the
Holder that the Holder may lawfully so participate without Mattel being in
breach of the laws of any such jurisdiction.

16.    No Advice Regarding Grant. Mattel is not providing any tax, legal or
financial advice, nor is Mattel making any recommendations, regarding the
Holder’s participation in the Plan or the Holder’s acquisition or sale of the
underlying Common Stock. The Holder is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

17.    English Language. The Holder acknowledges and agrees that it is the
Holder’s express intent that the Grant Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Units, be drawn up in English. If the

 

6



--------------------------------------------------------------------------------

Holder has received the Grant Agreement, the Plan or any other documents related
to the Units translated into a language other than English, and if the meaning
of the translated version is different than the English version, the English
version will control.

18.    Addendum. Notwithstanding any provision of this Grant Agreement to the
contrary, the Units shall be subject to any special terms and conditions for the
Holder’s country of residence (and country of employment, if different) as are
set forth in the applicable addendum to the Grant Agreement (the “Addendum”).
Further, if the Holder transfers residence and/or employment to another country
reflected in an Addendum to the Grant Agreement, the special terms and
conditions for such country will apply to the Holder to the extent Mattel
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations, or to facilitate the operation and administration of the Units
and the Plan (or Mattel may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Holder’s transfer). Any applicable
Addendum shall constitute part of this Grant Agreement.

19.    Additional Requirements. Mattel reserves the right to impose other
requirements on the Units, any shares of Common Stock acquired pursuant to the
Units, and the Holder’s participation in the Plan, to the extent Mattel
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Units and the Plan. Such
requirements may include (but are not limited to) requiring the Holder to sign
any agreements or undertakings that may be necessary or advisable to accomplish
the foregoing.

********************************

 

7



--------------------------------------------------------------------------------

ADDENDUM TO GRANT AGREEMENT

FOR RESTRICTED STOCK UNITS UNDER THE

MATTEL, INC. AMENDED AND RESTATED 2010 EQUITY AND LONG-TERM

COMPENSATION PLAN

In addition to the terms of the Mattel, Inc. Amended and Restated 2010 Equity
and Long-Term Compensation Plan (the “Plan”) and the Grant Agreement for
Restricted Stock Units (the “Grant Agreement”), the Units are subject to the
following additional terms and conditions as set forth in this addendum to the
extent Holder resides and/or is employed in one of the countries addressed
herein (the “Addendum”). Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Plan and the Grant Agreement. To
the extent the Holder transfers residence and/or employment to another country,
the special terms and conditions for such country as reflected in this Addendum
(if any) will apply to the Holder to the extent Mattel determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Units and the Plan (or Mattel
may establish alternative terms and conditions as may be necessary or advisable
to accommodate the Holder’s transfer).

 

Canada

1.    English Language. The following provisions apply if the Holder is a
resident of Quebec:

The Holder acknowledges and agrees that it is the Holder’s express intent that
the Grant Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Units, be drawn up
in English. If the Holder has received the Grant Agreement, the Plan or any
other documents related to the Units translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

Langue anglaise. Le détenteu (« Holder ») reconnaît et consent que c’est
l’intention expresse du détenteur que cette convention (« Grant Agreement »), le
Mattel, Inc. Amended and Restated 2010 Equity and Long-Term Compensation Plan,
ainsi que tous les documents, avis et procédures judiciaires, exécutés, donnés
ou intentés en vertu de, ou liés directement ou indirectement à toute unité
d’action assujettie à des restrictions (« Units »), soit rédigés en anglais. Si
le détenteur (« Holder ») reçoit cette convention (« Grant Agreement »), le
Mattel, Inc. Amended and Restated 2010 Equity and Long-Term Compensation Plan ou
tout autre document lié aux unités d’action assujettie à des restrictions
(« Units ») dans une langue autre que l’anglais, et si le sens de la version
traduite est différent de la version anglaise, la version anglaise contrôlera.

 

China

Notwithstanding anything to the contrary in the Plan or the Grant Agreement, the
following provisions will apply if the Holder is a PRC national or is otherwise
determined to be subject to

 

A-1



--------------------------------------------------------------------------------

the requirements imposed by the State Administration of Foreign Exchange
(“SAFE”) as determined by the Company:

1.    Mandatory Sale of shares of Common Stock. Upon the issuance of shares of
Common Stock in settlement of vested Units, Mattel may require the Holder to
sell such shares at any time to the extent the Holder’s continued holding of
such shares is prohibited under applicable law or is administratively burdensome
(in which case, this Grant Agreement shall provide Mattel with the authority to
issue sales instructions in relation to such shares of Common Stock on the
Holder’s behalf).

The Holder further agrees that Mattel is authorized to instruct its designated
broker to assist with any mandatory sale of the shares of Common Stock (on the
Holder’s behalf pursuant to this authorization), and the Holder expressly
authorizes such broker to complete the sale of such shares of Common Stock. The
Holder acknowledges that Mattel’s designated broker is under no obligation to
arrange for the sale of the shares of Common Stock at any particular price. Upon
the sale of the shares of Common Stock, Mattel agrees to pay the cash proceeds
from the sale, less any brokerage fees or commissions, to the Holder in
accordance with applicable exchange control laws and regulations and provided
any liability for taxes resulting from the vesting of the Units has been
satisfied.

2.    Exchange Control Obligations. The Holder understands and agrees that, due
to exchange control laws in China, the Holder will be required to immediately
repatriate to China the sale of any shares of Common Stock acquired at vesting
of the Units and any dividends received in relation to the shares of Common
Stock. The Holder furthers understand that, under local law, such repatriation
of the cash proceeds will need to be effectuated through a special exchange
control account established by Mattel or a Subsidiary or Affiliate in China, and
the Holder hereby consents and agrees that the proceeds from the sale of shares
of Common Stock acquired under the Plan and any dividends received in relation
to the shares of Common Stock may be transferred to such special account prior
to being delivered to the Holder. The proceeds may be paid to the Holder in U.S.
dollars or local currency at Mattel’s discretion. In the event the proceeds are
paid to Holder in U.S. dollars, the Holder understands that he or she will be
required to set up a U.S. dollar bank account in China and provide the bank
account details to his or her employer and/or Mattel so that the proceeds may be
deposited into this account. The Holder also understands and acknowledges that
Mattel may face delays in distributing the proceeds to the Holder due to
exchange control requirements in China. As a result, the Holder understands and
acknowledges that neither Mattel nor his or her employer can be held liable for
any delay in delivering the proceeds to the Holder.

If the proceeds are paid to the Holder in local currency, the Holder
acknowledges that Mattel is under no obligation to secure any particular foreign
exchange conversion rate and acknowledges that Mattel may face delays in
converting the proceeds into local currency due to exchange control restrictions
in China. The Holder agrees that Mattel cannot be held liable for any delay in
delivering the proceeds to the Holder. The Holder agrees to bear any currency
fluctuation risk between the time the shares of Common Stock are sold or
dividends are paid and the time the (i) applicable taxes are converted to local
currency and remitted to the tax authorities, and (ii) net proceeds are
converted to local currency and distributed to the Holder through the special
exchange control account.

 

A-2



--------------------------------------------------------------------------------

The Holder agrees to sign any agreements, forms and/or consents that may be
reasonably requested by Mattel (or Mattel’s designated broker) to effectuate any
of the remittances, transfers, conversions or other processes affecting the
proceeds. The Holder further agrees to comply with any other requirements that
may be imposed by Mattel in the future in order to facilitate compliance with
exchange control requirements in China.

 

France

1.    English Language. The Holder acknowledges and agrees that it is the
Holder’s express intent that the Grant Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Units, be drawn up in English. If the Holder has received the
Grant Agreement, the Plan or any other documents related to the Units translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version will control.

Langue anglaise. Le détenteur (« Holder ») reconnaît et accepte que c’est
l’intention expresse du détenteur que la présente convention (« Grant
Agreement »), le Mattel, Inc. Amended and Restated 2010 Equity and Long-Term
Compensation Plan, ainsi que tous les documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu du droit sur des actions assujetties à des
restrictions (« Units »), soient rédigés en anglais. Si le détenteur (« Holder
») reçoit la présente convention (« Grant Agreement »), le Mattel, Inc. Amended
and Restated 2010 Equity and Long-Term Compensation Plan ou tout autre document
lié aux droits sur des actions assujetties à des restrictions (« Units ») dans
une langue autre que l’anglais, et si la signification de la version traduite
est différente de la version anglaise, la version anglaise prévaudra.

 

Hong Kong

1.    IMPORTANT NOTICE. If the Holder is a resident of Hong Kong, the following
provisions apply, notwithstanding any other provision of this Grant Agreement:
The contents of the Plan, the Notice, this Grant Agreement, the Addendum, the
Plan and all other related materials pertaining to the Units and/or the Plan
(the “Materials”) have not been reviewed by any regulatory authority in Hong
Kong. The Holder is hereby advised to exercise caution in relation to the offer
thereunder. If the Holder has any doubts about any of the contents of the
Materials, the Holder should obtain independent professional advice.

 

Mexico

1.    Extraordinary Item of Compensation. The Holder expressly recognizes and
acknowledges that the Holder’s participation in the Plan is a result of the
discretionary and unilateral decision of Mattel, as well as the Holder’s free
and voluntary decision to participate in the Plan in accord with the terms and
conditions of the Plan, the Grant Agreement and this Addendum. As such, the
Holder acknowledges and agrees that Mattel may, in its sole discretion, amend
and/or discontinue the Holder’s participation in the Plan at any time and
without any liability. The value of the Units is an extraordinary item of
compensation outside

 

A-3



--------------------------------------------------------------------------------

the scope of the Holder’s employment contract, if any. The Units are not part of
the Holder’s regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the Holder’s employer.

 

Netherlands

1.    Waiver of Termination Rights. The Holder waives any and all rights to
compensation or damages as a result of any termination of employment for any
reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the Plan, or
(b) the Holder ceasing to have rights under, or ceasing to be entitled to any
awards under the Plan as a result of such termination.

 

Russia

1.    No Offering of Securities in Russia. The grant of the Units is not
intended to be an offering of securities within the territory of the Russian
Federation, and the Holder acknowledges and understands that the Holder will be
unable to make any subsequent sale of the Common Stock acquired pursuant to the
Units in the Russian Federation.

 

Spain

1.    Severance for Cause. Notwithstanding anything to the contrary in the Plan
or the Grant Agreement, “Cause” shall be defined in the Plan, irrespective of
whether the Severance is or is not considered a fair termination (i.e., “despido
procedente”) under Spanish legislation.

2.    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. In
accepting the Units, the Holder acknowledges that the Holder consents to
participation in the Plan and have received a copy of the Plan. The Holder
understands that Mattel has unilaterally, gratuitously and in its sole
discretion granted the Units under the Plan to individuals who may be employees
of Mattel or its Subsidiaries and Affiliates throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind Mattel or any
of its Subsidiaries or Affiliates on an ongoing basis. Consequently, the Holder
understands that the Units are granted on the assumption and condition that the
Units and the shares of Common Stock acquired upon vesting of the Units shall
not become a part of any employment contract (either with Mattel or any of its
Subsidiaries or Affiliates) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever. In addition, the Holder understands that this grant would not be
made to the Holder but for the assumptions and conditions referenced above.
Thus, the Holder acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Units shall be null and void.

The Holder understands and agrees that, as a condition of the grant of the Units
and unless otherwise provided in the Grant Agreement, the unvested portion of
the Units as of the date of the Holder’s Severance will be forfeited without
entitlement to the underlying shares of Common Stock or to any amount of
indemnification in the event of the termination of employment by

 

A-4



--------------------------------------------------------------------------------

reason of, but not limited to, (i) material modification of the terms of
employment under Article 41 of the Workers’ Statute or (ii) relocation under
Article 40 of the Workers’ Statute. The Holder acknowledges that the Holder has
read and specifically accepts the conditions referred to in the Grant Agreement
regarding the impact of a Severance on the Holder’s Units.

********************************

 

A-5